Exhibit 10.2
ESCROW AGREEMENT
          THIS ESCROW AGREEMENT (as the same may be amended or modified from
time to time pursuant hereto, this “Agreement”) is made and entered into as of
October 5, 2010, by and among TechTeam Global, Inc., a Delaware corporation
(“Seller”), Jacobs Engineering Group Inc., a Delaware corporation (“Buyer
Parent”), Jacobs Technology Inc., a Tennessee corporation and wholly-owned
subsidiary of Buyer Parent (“Buyer” and together with Seller and Buyer Parent,
sometimes referred to herein individually as a “Party” or collectively as the
“Parties”), and JPMorgan Chase Bank, National Association (the “Escrow Agent”).
Any capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in that certain Stock Purchase
Agreement, dated as of June 3, 2010, among Seller, Buyer, and Buyer Parent, as
amended by that certain Amendment No. 1 to Stock Purchase Agreement and Limited
Waiver, dated as of September 14, 2010 (the “Stock Purchase Agreement”).
     WHEREAS, pursuant to the terms of the Stock Purchase Agreement, Buyer will
purchase from Seller, and Seller will sell to Buyer, one hundred percent (100%)
of the Capital Stock of TechTeam Government Solutions, Inc., a Virginia
corporation, and wholly-owned subsidiary of Seller.
     WHEREAS, Section 2.04(b) of the Stock Purchase Agreement provides that, at
the Closing, Buyer shall deliver to the Escrow Agent an aggregate amount equal
to Eleven Million Three Hundred Seventy Thousand Two Hundred Ninety-Four Dollars
($11,370,294) (the “Escrow Amount”) to be held in accordance with this Agreement
as security for (i) the indemnification obligations of Seller pursuant to
Article IX of the Stock Purchase Agreement (the “Indemnification Obligations”);
and (ii) the payment obligations of Seller with respect to any NTBV Shortfall
pursuant to the Stock Purchase Agreement (the “NTBVA Obligations”).
     WHEREAS, Eight Million Six Hundred Thousand Dollars ($8,600,000) of the
Escrow Amount is solely with respect to the Indemnification Obligations and
shall constitute the “Indemnification Escrow Fund,” and (ii) Two Million Seven
Hundred Seventy Thousand Two Hundred Ninety-Four Dollars ($2,770,294) of the
Escrow Amount is solely with respect to the NTBVA Obligations and shall
constitute the “NTBVA Escrow Fund.”
     NOW THEREFORE, in consideration of the foregoing and the covenants and
agreements contained in this Agreement and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Seller, Buyer Parent, Buyer and the Escrow Agent, intending to be legally bound
hereby, agree as follows:
     1. Appointment. The Parties hereby appoint the Escrow Agent as their escrow
agent for the purposes set forth herein, and the Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein.
     2. Fund. At the Closing, Buyer shall deposit with the Escrow Agent the
Escrow Amount. The Escrow Agent shall hold, subject to the terms and conditions
hereof, the

 



--------------------------------------------------------------------------------



 



Indemnification Escrow Fund and the NTBA Escrow Fund in two separate and
distinct segregated accounts. The Escrow Agent shall hold the Escrow Amount and,
subject to the terms and conditions hereof, shall invest and reinvest the Escrow
Amount and all earnings, interest and income thereon (the “Fund”) as directed in
Section 3. For the avoidance of doubt, the Buyer and Seller acknowledge and
agree that, notwithstanding any other provision of this Agreement or the Stock
Purchase Agreement to the contrary, the NTBVA Escrow Fund shall relate solely to
the NTBVA Obligations and shall not be available to satisfy any Claims (as
defined below) relating to or arising out of Indemnification Obligations.
     3. Investment of Fund. During the term of this Agreement, the Fund shall be
invested in a JPMorgan Money Market Deposit Account (“MMDA”), or a successor or
similar investment offered by the Escrow Agent, unless otherwise jointly
instructed in writing by Buyer and Seller and as shall be acceptable to the
Escrow Agent. MMDA have rates of compensation that may vary from time to time
based upon market conditions. Instructions to make any other investment
(“Alternative Investment”) must be made jointly by Buyer and Seller in writing
and shall specify the type and identity of the investments to be purchased
and/or sold. The Escrow Agent is hereby authorized to execute purchases and
sales of investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity. The Escrow Agent or any of
its affiliates may receive compensation with respect to any Alternative
Investment directed hereunder including without limitation charging any
applicable agency fee in connection with each transaction. The Parties recognize
and agree that the Escrow Agent will not provide supervision, recommendations or
advice relating to either the investment of moneys held in the Fund or the
purchase, sale, retention or other disposition of any investment described
herein. The Escrow Agent shall not have any liability for any loss sustained as
a result of any investment in an investment made pursuant to the terms of this
Agreement or as a result of any liquidation of any investment prior to its
maturity or for the failure of the Parties to give the Escrow Agent instructions
to invest or reinvest the Fund, except to the extent that such loss arises from
the Escrow Agent’s gross negligence, bad faith or willful misconduct. The Escrow
Agent shall have the right to liquidate any investments held in order to provide
funds necessary to make required payments under this Agreement. The Escrow Agent
shall provide Buyer and Seller monthly and annual statements of assets and
transactions for the Fund. In addition, the Escrow Agent shall respond to
reasonable telephone requests for account balances during normal business hours.
     4. Disposition and Termination.
          (a) Term of Fund. Unless released earlier pursuant to this Agreement,
the Fund shall be held by the Escrow Agent and disbursed in accordance with the
following:
               (i) Within ten (10) Business days after the Closing NTBV is
Finally Determined in accordance with the Section 2.07 of the Stock Purchase
Agreement, Buyer and Seller shall jointly instruct the Escrow Agent in writing
to disburse the NTBVA Escrow Fund to Buyer and/or Seller, as applicable, in
accordance with Section 2.07(f) of the Stock Purchase Agreement.

2



--------------------------------------------------------------------------------



 



               (ii) On the first Business Day following the twenty-four
(24) month anniversary of the Closing Date (such Business Day, the “First
Release Date”), Seller and Buyer shall jointly instruct the Escrow Agent in
writing to disburse to Seller from the Indemnification Escrow Fund an amount (if
such amount is greater than zero) equal to the difference of (x) Two Million
Eight Hundred Sixty-Six Thousand Six Hundred Sixty-Seven Dollars ($2,866,667),
minus (y) the sum of (A) the aggregate amount of all amounts previously paid to
Buyer Indemnitees (and to third parties at the direction of Buyer) from the
Indemnification Escrow Fund, plus (B) the aggregate amount of all Unsatisfied
Escrow Claims (as defined below).
               (iii) On the first Business Day following the thirty-six
(36) month anniversary of the Closing Date (such Business Day, the “Second
Release Date”), Seller and Buyer shall jointly instruct the Escrow Agent in
writing to disburse to Seller from the Indemnification Escrow Fund an amount (if
such amount is greater than zero) equal to the difference of (x) the amount
remaining in the Indemnification Escrow Fund on such date, minus (y) the
aggregate amount of all Unsatisfied Escrow Claims.
               (iv) Following the Second Release Date, the amount of any
Unsatisfied Escrow Claim which is Finally Determined, in whole or in part, in
favor of Buyer (or any other Buyer Indemnitee) or Seller, as applicable, shall
be paid to Buyer (or to the applicable third party, if so directed by Buyer) or
Seller, as applicable, within (3) Business Days following the earlier to occur
of (A) the Escrow Agent’s receipt of a joint written instruction from Buyer and
Seller, which instruction resolves any portion of a Disputed Claim in favor of
Buyer or Seller, as applicable, or (B) the Escrow Agent’s receipt of a final,
non-appealable order or judgment of a court of competent jurisdiction, which
final order or judgment resolves any portion of a Disputed Claim in favor of
Buyer or Seller, applicable; provided, that the amount of any Unsatisfied Escrow
Claim to be distributed to Seller pursuant to the foregoing shall be reduced, if
at all, to the extent (and only to the extent) that the amounts remaining in the
Indemnification Escrow Fund would be less than the amount of any then
outstanding Unsatisfied Escrow Claim(s). When no Unsatisfied Escrow Claims
remain following the Second Release Date, the Escrow Agent shall promptly
disburse to Seller the amounts remaining in the Indemnification Escrow Fund.
Upon disbursement by the Escrow Agent of all amounts remaining in the Fund, this
Agreement shall terminate.
     For purposes of this Agreement (x) the term “Unsatisfied Escrow Claim”
shall mean, as of the date of determination, all claims for indemnification,
payment or reimbursement by the Buyer Indemnitees, or any of them, pursuant to
Section 9.02 of the Stock Purchase Agreement which either (A) were asserted in
writing, in good faith, prior to, and are pending on, such date or (B) have been
Finally Determined in favor of the Buyer Indemnitees, or any of them, to the
extent such claims (as so Finally Determined) have not been paid from the
Indemnification Escrow Fund as of such date; and (y) “Finally Determined” shall
mean, (i) with respect to any claim for indemnification, payment or
reimbursement by the Buyer Indemnitees, or any of them, pursuant to Section 9.02
of the Stock Purchase Agreement, the amount of such claim the entitlement to
which by such Buyer Indemnitee(s) (A) has been consented to in writing by Seller
(whether pursuant to a settlement agreement or otherwise), or (B) has been
determined pursuant to a final, non-appealable judgment or other similar
determination of a court of competent

3



--------------------------------------------------------------------------------



 



jurisdiction, and (ii) with respect to the determination of Closing NTBV, has
been finally determined in accordance with Section 2.07 of the Stock Purchase
Agreement.
          (b) Claims for Payment from the Indemnification Escrow Fund.
               (i) Subject to the provisions of the Stock Purchase Agreement, if
at any time on or before 5:00 p.m. Chicago Time on the Second Release Date,
Buyer (A) believes that it (or any other Buyer Indemnitee) is entitled to
payment, or that payment should be made to a third party, pursuant to the terms
of Article IX of the Stock Purchase Agreement, and (B) desires to make a claim
for payment from the Indemnification Escrow Fund (a “Claim”) in connection
therewith, then Buyer shall give written notice of such Claim (a “Claim Notice”)
to Seller and the Escrow Agent, specifying in reasonable detail the nature of
the Claim, the basis for indemnification under the Stock Purchase Agreement, and
the amount (to the extent reasonably determinable) of such Claim.
               (ii) Prior to 5:00 p.m. Chicago Time thirty (30) days after the
Escrow Agent’s receipt of a Claim Notice (the “Response Period”), Seller may
deliver to Buyer and to the Escrow Agent a written response (the “Response
Notice”) in which Seller (A) agrees that the full amount of the subject Claim
may be released from the Indemnification Escrow Fund to Buyer, (B) agrees that
part, but not all, of the amount of the subject Claim may be released from the
Indemnification Escrow Fund to Buyer, or (C) indicates that no part of the
amount of the subject Claim may be released from the Indemnification Escrow Fund
to Buyer. The amount of the subject Claim that Seller indicates may not be
released to Buyer under the Response Notice shall be deemed a “Disputed Claim.”
If no Response Notice is received by the Escrow Agent within the Response
Period, the Claim set forth in the Claim Notice shall be paid to Buyer, or the
applicable third party (if directed by Buyer), by the Escrow Agent from the
Indemnification Escrow Fund within three (3) Business Days following the end of
the Response Period.
               (iii) In the event that a Response Notice with respect to the
subject Claim is received by the Escrow Agent within the Response Period, the
Escrow Agent shall pay Buyer, or the applicable third party (if so directed by
Buyer), from the Indemnification Escrow Fund within three (3) Business Days
following the Escrow Agent’s receipt of the Response Notice, the amount of the
Claim not in dispute, if any, and shall retain the amount of the Disputed Claim.
Buyer and Seller shall attempt in good faith to resolve such Disputed Claim and,
if they are able to do so in whole or in part, shall jointly instruct the Escrow
Agent in writing as to the full or partial resolution of such Disputed Claim and
the amount of the Disputed Claim allowed, if any. To the extent a Disputed Claim
is resolved in whole or in part, the allowed amount of the Disputed Claim, if
any, shall be paid to Buyer, or the applicable third party (if so directed by
Buyer), by the Escrow Agent from the Indemnification Escrow Fund within three
(3) Business Days following the Escrow Agent’s receipt of a joint written
instruction from Buyer and Seller to the Escrow Agent regarding such resolution.
Except to the extent that the amount remaining in the Indemnification Escrow
Fund at any time is insufficient to satisfy other Claims that are either
undisputed or have been resolved in whole or in part in favor of Buyer, the
Escrow Agent shall not pay out any portion of the Indemnification Escrow Fund
with respect to the amount of a Disputed Claim which continues to be in dispute
until (A) jointly instructed in writing by Buyer and Seller, or (B) the Escrow
Agent receives a final, non-

4



--------------------------------------------------------------------------------



 



appealable order or judgment of a court of competent jurisdiction, which final
order or judgment resolves any portion of a Disputed Claim in favor of Buyer or
Seller. In the event that a previously Disputed Claim is resolved in whole or in
part, in favor of Buyer (or any other Buyer Indemnitee), the amount which is
Finally Determined in favor of Buyer (or any other Buyer Indemnitee) shall be
paid to Buyer or to the applicable third party (if so directed by Buyer), within
(3) Business Days following the earlier to occur of (A) the Escrow Agent’s
receipt of a joint written instruction from Buyer and Seller, which instruction
resolves any portion of a Disputed Claim in favor of Buyer, or (B) the Escrow
Agent’s receipt of a final, non-appealable order or judgment of a court of
competent jurisdiction, which final order or judgment resolves any portion of a
Disputed Claim in favor of Buyer.
          (c) Interest. Except as otherwise provided in this Section 4(c), all
earnings, interest and other income, if any, resulting from the investment of
the Fund (or any income on or additions to the Fund) by the Escrow Agent
(“Investment Income”) shall be retained by the Escrow Agent and shall be
considered, for all purposes of this Agreement, to be part of the Fund. The
Escrow Agent shall disburse to Buyer forty percent (40%) of the taxable
Investment Income on an annual basis, in order to satisfy tax liabilities
attributable to any such Investment Income. Upon distribution of any amount from
the Escrow Fund, the respective Party to whom the amount is being distributed
shall also receive all Investment Income attributable to such distributed
amount, less the amount of Investment Income previously distributed to Buyer to
cover taxes due on such Investment Income in accordance with this Section 4(c).
          (d) No Other Disbursements. The Escrow Agent shall not distribute or
release any of the Fund except in accordance with the express terms and
conditions of this Agreement.
     5. Escrow Agent.
          (a) The Escrow Agent shall have only those duties as are specifically
and expressly provided herein, which shall be deemed purely ministerial in
nature, and no other duties shall be implied. The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of, nor have any requirements to
comply with, the terms and conditions of any other agreement, instrument or
document between the Parties, in connection herewith, if any, including without
limitation the Stock Purchase Agreement (except with respect to capitalized
terms that are used herein as defined in the Stock Purchase Agreement), nor
shall the Escrow Agent be required to determine if any person or entity has
complied with any such agreements, nor shall any additional obligations of the
Escrow Agent be inferred from the terms of such agreements, even though
reference thereto may be made in this Agreement. Unless and until the Escrow
Agent shall be notified in writing that an inconsistency or a conflict exists
between this Agreement and the Stock Purchase Agreement, it shall be entitled to
conclusively assume that no such inconsistency or conflict exists.
Notwithstanding the foregoing, as between the Parties, to the extent any terms
and provisions of this Agreement are in any way inconsistent with or conflict
with any term, condition or provision of the Stock Purchase Agreement, the Stock
Purchase Agreement shall govern and control. As it pertains to the Escrow Agent,
in the event of any conflict between the terms and provisions of this Agreement
or any schedule or exhibit attached to this Agreement and those of the Stock
Purchase Agreement or any other agreement

5



--------------------------------------------------------------------------------



 



among the Parties, the terms and conditions of this Agreement shall control. The
Escrow Agent may rely upon and shall not be liable for acting or refraining from
acting upon any written notice, document, instruction or request furnished to it
hereunder and reasonably believed by it to be genuine and to have been signed or
presented by the proper Party or Parties without inquiry and without requiring
substantiating evidence of any kind. Concurrent with the execution of this
Agreement, the Parties shall deliver to the Escrow Agent authorized signers’
forms in the form of Exhibit A-1, Exhibit A-2 and Schedule 1 to this Agreement.
The Escrow Agent shall not be liable to any Party, any beneficiary or other
person for refraining from acting upon any instruction setting forth, claiming,
containing, objecting to, or related to the transfer or distribution of the
Fund, or any portion thereof, unless such instruction shall have been delivered
to the Escrow Agent in accordance with Section 11 below and the Escrow Agent has
been able to satisfy any applicable security procedures as may be required
hereunder and as set forth in Section 11. The Escrow Agent shall be under no
duty to inquire into or investigate the validity, accuracy or content of any
such document, notice, instruction or request. The Escrow Agent shall have no
duty to solicit any payments which may be due it or the Fund, including, without
limitation, the Escrow Amount nor shall the Escrow Agent have any duty or
obligation to confirm or verify the accuracy or correctness of any amounts
deposited with it hereunder.
          (b) The Escrow Agent shall not be liable for any action taken,
suffered or omitted to be taken by it in good faith except to the extent that a
final adjudication of a court of competent jurisdiction determines that the
Escrow Agent’s gross negligence, bad faith or willful misconduct was the cause
of any loss to any Party. The Escrow Agent may execute any of its powers and
perform any of its duties hereunder directly or through affiliates or agents.
The Escrow Agent may consult with counsel, accountants and other skilled persons
to be selected and retained by it. The Escrow Agent shall not be liable for any
action taken, suffered or omitted to be taken by it in accordance with, or in
reasonable reliance upon, the advice or opinion of any such counsel, accountants
or other skilled persons. In the event that the Escrow Agent shall be uncertain
or believe there is some ambiguity as to its duties or rights hereunder or shall
receive instructions, claims or demands from any Party hereto which, in its
opinion, conflict with any of the provisions of this Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be given a direction in
writing by the Parties which eliminates such ambiguity or uncertainty to the
satisfaction of Escrow Agent or by a final and non-appealable order or judgment
of a court of competent jurisdiction. To the extent reasonably practicable, the
Parties agree to pursue any redress or recourse in connection with any dispute
without making the Escrow Agent a party to the same. Anything in this Agreement
to the contrary notwithstanding, the Escrow Agent shall not be liable for
special, incidental, punitive, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.
     6. Succession.
          (a) The Escrow Agent may resign from its duties or obligations
hereunder by giving thirty (30) days advance notice in writing of such
resignation to the Parties specifying a date (which date shall be at least
thirty (30) days after the Parties’ receipt of such notice) when such
resignation shall take effect, and the Parties may remove the Escrow Agent by
giving the

6



--------------------------------------------------------------------------------



 



Escrow Agent thirty (30) days advance notice in writing of such removal to the
Escrow Agent specifying a date (which date shall be at least thirty (30) days
after the Escrow Agent’s receipt of such notice). If the Parties have failed to
appoint a successor escrow agent prior to the expiration of thirty (30) days
following receipt of the notice of resignation or removal, the Escrow Agent may
petition any court of competent jurisdiction for the appointment of a successor
escrow agent or for other appropriate relief, and any such resulting appointment
shall be binding upon all of the Parties hereto. Escrow Agent’s sole
responsibility after such thirty (30) day notice period expires shall be to hold
the Fund (without any obligation to reinvest the same) and to deliver the same
to a designated substitute escrow agent, if any, or in accordance with the
directions of a final order or judgment of a court of competent jurisdiction, at
which time of delivery Escrow Agent’s obligations hereunder shall cease and
terminate.
          (b) Any entity into which the Escrow Agent may be merged or converted
or with which it may be consolidated, or any entity to which all or
substantially all the escrow business may be transferred, shall be the Escrow
Agent under this Agreement without further act.
     7. Compensation and Reimbursement. Each of Buyer and Seller agree
severally, and not jointly, to (a) pay the Escrow Agent upon execution of this
Agreement and from time to time thereafter one-half of all reasonable
compensation for the services to be rendered hereunder, which unless otherwise
agreed to in writing by Buyer and Seller shall be as described in Schedule 2
attached hereto and shall be intended as full compensation for the Escrow
Agent’s services as contemplated by this Agreement, and (b) pay or reimburse the
Escrow Agent upon request for one-half of all reasonable, necessary and
documented out-of-pocket expenses, disbursements and advances, including,
without limitation reasonable attorney’s fees and expenses, incurred or made by
it in connection with the performance, modification and termination of this
Agreement. The obligations set forth in this Section 7 shall survive the
resignation, replacement or removal of the Escrow Agent or the termination of
this Agreement.
     8. Indemnity.
          (a) Each of Buyer and Seller severally, and not jointly, indemnify,
defend and save harmless the Escrow Agent and its affiliates and their
respective successors, assigns, agents and employees (the “Indemnitees”) from
and against such Party’s one-half of any and all losses, damages, claims,
liabilities, penalties, judgments, settlements, litigation, investigations,
costs or expenses (including, without limitation, the fees and expenses of
outside counsel and experts and their staffs and all documented out-of-pocket
expense of document location, duplication and shipment)(collectively “Losses”),
arising out of or in connection with (i) the Escrow Agent’s execution and
performance of this Agreement, tax reporting or withholding, the enforcement of
any rights or remedies under or in connection with this Agreement, or as may
arise by reason of any act, omission or error of the Indemnitee, except in the
case of any Indemnitee to the extent that such Losses are finally adjudicated by
a court of competent jurisdiction to have been primarily caused by the gross
negligence, bad faith or willful misconduct of such indemnitee, or (ii) its
following any instructions or other directions, whether joint or singular, from
the Parties, except to the extent that its following any such instruction or
direction is expressly forbidden by

7



--------------------------------------------------------------------------------



 



the terms hereof. The indemnity obligations set forth in this Section 8(a) shall
survive the resignation, replacement or removal of the Escrow Agent or the
termination of this Agreement.
          (b) The Escrow Agent hereby waives any and all rights to offset that
it may have against the Fund, including, without limitation, claims arising as a
result of any claims, amounts, liabilities, costs, expenses, damages or other
losses that the Escrow Agent may be entitled to collect from any party to this
Escrow Agreement.
     9. Patriot Act Disclosure/Taxpayer Identification Numbers/Tax Reporting.
          (a) Patriot Act Disclosure. Section 326 of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to
implement reasonable procedures to verify the identity of any person that opens
a new account with it. Accordingly, the Parties acknowledge that Section 326 of
the USA PATRIOT Act and the Escrow Agent’s identity verification procedures
require the Escrow Agent to obtain information which may be used to confirm the
Parties identity including without limitation name, address and organizational
documents (“identifying information”). The Parties agree to provide the Escrow
Agent with and consent to the Escrow Agent obtaining from third parties any such
identifying information required as a condition of opening an account with or
using any service provided by the Escrow Agent.
          (b) Certification and Tax Reporting. The Parties have provided the
Escrow Agent with their respective fully executed Internal Revenue Service
(“IRS”) Form W-8, or W-9 and/or other required documentation. The Parties
acknowledge and agree that the Escrow Amount shall be treated as an installment
obligation for purposes of Section 453 of the Code, and Seller shall not be
treated as having received any portion of the Escrow Amount or any Investment
Income until such amounts are actually released to Seller, and no Party shall
take any action or filing position inconsistent with such characterization. The
Parties acknowledge and agree that the Escrow Agent shall have no duty or
obligation to provide any calculations or perform any tax reporting regarding
the allocation of imputed interest or original issue discount under the IRS
regulations relating to installment sales. The Parties acknowledge and agree
that Buyer will be deemed to be the owner of the Fund for income tax purposes,
and will report all Investment Income as the income of Buyer in the taxable year
or years, in which such Investment Income is properly includible and pay any
taxes attributable thereto. To the extent required by law, the Escrow Agent
shall report such Investment Income to the IRS, or any other taxing authority,
on IRS Form 1099 or 1042S (or other appropriate form) as income earned from the
Fund by the Buyer whether or not said Investment Income has been distributed
during such year. Escrow Agent shall withhold any taxes it deems appropriate in
the absence of proper tax documentation or as required by law, and shall remit
such taxes to the appropriate authorities. The Parties hereby represent and
warrant to the Escrow Agent that there is no sale or transfer of an United
States Real Property Interest as defined under IRC Section 897(c) in the
underlying transaction giving rise to this Agreement.
     10. Notices. All notices, consents and other communications hereunder,
except for notices, consents and other communications from the Parties setting
forth, claiming, containing,

8



--------------------------------------------------------------------------------



 



objecting to, or in any way related to the transfer or distribution of funds,
including but not limited to funds transfer instructions (all of which shall be
specifically governed by Section 11 below), shall be in writing and shall be
deemed to have been duly given (a) when delivered by hand or by Federal Express
or a similar overnight courier, (b) five (5) days after being deposited in any
United States Post Office enclosed in a postage prepaid, registered or certified
envelope addressed, or (c) when successfully transmitted by fax (with a
confirming copy of such communication to be sent as provided in clauses (a) or
(b) above) to the party for whom intended, at the address or fax number for such
party set forth below (or at such other address or fax number for a party as
shall be specified by like notice, provided, however, that the day any notice of
change of address or fax number shall be effective only upon receipt).

     
If to Buyer
  Jacobs Engineering Group Inc.
 
  1111 South Arroyo Parkway
 
  Pasadena, California 91105
 
  (for personal delivery and overnight courier)
 
  P.O. Box 7084
 
  Pasadena, California 91109-7084
 
  (for U.S. Mail)
 
  Attention: Mike Udovic, Esq.
 
  Facsimile: (626) 568-7144
 
  Email: Mike.Udovic@jacobs.com
 
   
 
  with a copy (which shall not constitute notice) to:
 
   
 
  Paul, Hastings, Janofsky & Walker LLP
 
  515 S. Flower Street
 
  Los Angeles, California 90071
 
  Attention: Robert A. Miller, Esq.
 
  Facsimile: (213) 996-3254
 
  Email: RobertMiller@Paulhastings.com
 
   
If to Seller
  TechTeam Global, Inc.
 
  27335 West 11 Mile Road
 
  Southfield, MI 48033
 
  Facsimile No.: (248) 357-2570
 
  Attention: Michael A. Sosin, Esq.
 
  MSosin@techteam.com
 
   
 
  with a copy (which shall not constitute notice) to:
 
   
 
  Blank Rome LLP
 
  Watergate 600 New Hampshire Avenue
 
  Washington, DC 20037
 
  Facsimile No.: (202) 572-1434
 
  Attention: Keith E. Gottfried, Esq.
 
  Email: Gottfried@Blankrome.com

9



--------------------------------------------------------------------------------



 



     
If to the Escrow Agent
  JPMorgan Chase Bank, N.A.
 
  Escrow Services
 
  420 W. Van Buren Street, IL 1-0113
 
  Chicago, IL 60606
 
  Attention: Chris Koenig
 
  Fax No.: (312) 954-0430

     11. Security Procedures. Notwithstanding anything to the contrary set forth
in Section 10, any instructions setting forth, claiming, containing, objecting
to, or in any way related to the transfer or distribution of funds, including
but not limited to any such funds transfer instructions that may otherwise be
set forth in a written instruction permitted pursuant to Section 4 of this
Agreement, may be given to the Escrow Agent only by confirmed facsimile and no
instruction for or related to the transfer or distribution of the Fund, or any
portion thereof, shall be deemed delivered and effective unless the Escrow Agent
actually shall have received such instruction by facsimile at the number
provided to the Parties by the Escrow Agent in accordance with Section 10 and as
further evidenced by a confirmed transmittal to that number.
          (a) In the event funds transfer instructions are so received by the
Escrow Agent by facsimile, the Escrow Agent is authorized to seek confirmation
of such instructions by telephone call-back to the person or persons designated
on Schedule 1 hereto, and the Escrow Agent may rely upon the confirmation of
anyone purporting to be the person or persons so designated. The persons and
telephone numbers for call-backs may be changed only in a writing actually
received and acknowledged by the Escrow Agent. If the Escrow Agent is unable to
contact any of the authorized representatives identified in Schedule 1, the
Escrow Agent shall not be required to make any disbursements until such
representative has been contacted. The Escrow Agent and the beneficiary’s bank
in any funds transfer may rely solely upon any account numbers or similar
identifying numbers provided by Buyer or Seller to identify (i) the beneficiary,
(ii) the beneficiary’s bank, or (iii) an intermediary bank. The Escrow Agent may
apply any of the escrowed funds for any payment order it executes using any such
identifying number, even when its use may result in a person other than the
beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank designated.
          (b) Buyer acknowledges that the Escrow Agent is authorized to use the
following funds transfer instructions to disburse any funds due to Buyer under
this Agreement without a verifying call-back as set forth in Section 11(a)
above:

     
Buyer’s Bank account information:
  Bank name: Bank of America
 
  Bank Address: 100 West 33rd St, New York, NY 10001
 
  ABA number: XXXXXXXXX
 
  Account name: Jacobs Technology
 
  Account number: XXXXXXXXXX

10



--------------------------------------------------------------------------------



 



          (c) Seller acknowledges that the Escrow Agent is authorized to use the
following funds transfer instructions to disburse any funds due to Seller under
this Agreement without a verifying call-back as set forth in Section 11(a)
above:

     
Seller’s Bank account information:
  Bank name: JPMorgan Chase Bank, N.A.
 
  Bank Address: 611 Woodward Ave, Detroit, MI 48226
 
  ABA number: XXXXXXXXX
 
  Account name: TechTeam Global, Inc.
 
  Account number: XXXXXXXXX International wire use:
 
  Swift code CHASUS33

          (d) In addition to their respective funds transfer instructions as set
forth in Section 11(b) above, Buyer and Seller acknowledge that repetitive funds
transfer instructions may be given to the Escrow Agent for one or more
beneficiaries of Buyer or Seller where only the date of the requested transfer,
the amount of funds to be transferred, and/or the description of the payment
shall change within the repetitive instructions (“Standing Settlement
Instructions”). Accordingly, Buyer and Seller shall deliver to Escrow Agent such
specific Standing Settlement Instructions only for each of their respective
beneficiaries as set forth in Schedule 1, by facsimile in accordance with this
Section 11. Escrow Agent may rely solely upon such Standing Settlement
Instructions and all identifying information set forth therein for each
beneficiary. Escrow Agent, Seller and Buyer agree that such Standing Settlement
Instructions shall be effective as the funds transfer instructions of Buyer or
Seller, as applicable, without requiring a verifying call-back as set forth in
Section 11(a), whether or not authorized, if such Standing Settlement
Instructions are consistent with previously authenticated Standing Settlement
Instructions for that beneficiary.
          (e) The Parties acknowledge that the security procedures set forth in
this Section 11 are commercially reasonable.
     12. Compliance with Court Orders. In the event that any escrow property
shall be attached, garnished or levied upon by any court order, or the delivery
thereof shall be stayed or enjoined by an order of a court, or any order,
judgment or decree shall be made or entered by any court order affecting the
property deposited under this Agreement, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to obey and comply with all writs, orders or
decrees so entered or issued, which it is advised by legal counsel of its own
choosing is binding upon it, whether with or without jurisdiction, and in the
event that the Escrow Agent obeys or complies with any such writ, order or
decree it shall not be liable to any of the Parties hereto or to any other
person, entity, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.
     13. Miscellaneous. Except for change to funds transfer instructions as
provided in Section 11, the provisions of this Agreement may be waived, altered,
amended or supplemented, in whole or in part, only by a writing signed by the
Escrow Agent and the Parties. Neither this Agreement nor any right or interest
hereunder may be assigned in whole or in part by the Escrow Agent or any Party,
except as provided in Section 6, without the prior consent of the Escrow Agent
and the other Parties. This Agreement shall be governed by and construed under
the laws

11



--------------------------------------------------------------------------------



 



of the State of Delaware. Each Party and the Escrow Agent irrevocably waives any
objection on the grounds of venue, forum non-conveniens or any similar grounds
and irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of Delaware. To the extent that in any jurisdiction any
Party may now or hereafter be entitled to claim for itself or its assets,
immunity from suit, execution attachment (before or after judgment), or other
legal process, such Party shall not claim, and it hereby irrevocably waives,
such immunity. Each Party and the Escrow Agent further hereby waive any right to
a trial by jury with respect to any lawsuit or judicial proceeding arising or
relating to this Agreement. No party to this Agreement is liable to any other
party for losses due to, or if it is unable to perform its obligations under the
terms of this Agreement because of, acts of God, fire, war, terrorism, floods,
strikes, electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
parties to this Agreement may be transmitted by facsimile, and such facsimile
will, for all purposes, be deemed to be the original signature of such party
whose signature it reproduces, and will be binding upon such party. The failure
of any Party to this Escrow Agreement at any time or times to require
performance of any provision under this Escrow Agreement shall in no manner
affect the right at a later time to enforce the same performance. A waiver by
any Party to this Escrow Agreement of any such condition or breach of any term,
covenant, representation, or warranty contained in this Escrow Agreement, in any
one or more instances, shall neither be construed as a further or continuing
waiver of any such condition or breach nor a waiver of any other condition or
breach of any other term, covenant, representation, or warranty contained in
this Escrow Agreement. If any provision of this Agreement is determined to be
prohibited or unenforceable by reason of any applicable law of a jurisdiction,
then such provision shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in such
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction. A person who is not a party to this Agreement shall have no
right to enforce any term of this Agreement. The Parties represent, warrant and
covenant that each document, notice, instruction or request provided by such
Party to Escrow Agent shall comply with applicable laws and regulations. Where,
however, the conflicting provisions of any such applicable law may be waived,
they are hereby irrevocably waived by the parties hereto to the fullest extent
permitted by law, to the end that this Agreement shall be enforced as written.
Except as expressly provided in Section 8 above, nothing in this Agreement,
whether express or implied, shall be construed to give to any person or entity
other than the Escrow Agent and the Parties any legal or equitable right,
remedy, interest or claim under or in respect of this Agreement or any funds
escrowed hereunder.
[SIGNATURE PAGE FOLLOWS]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth above.

          BUYER     JACOBS TECHNOLOGY INC.    
 
       
By:
  /s/ John W. Prosser, Jr.    
 
 
 
   
Name:
  John W. Prosser, Jr.    
 
 
 
   
Title:
  Treasurer    
 
 
 
   
 
        BUYER PARENT     JACOBS ENGINEERING GROUP INC.    
 
       
By:
  /s/ John W. Prosser, Jr.    
 
 
 
   
Name:
  John W. Prosser, Jr.    
 
 
 
   
Title:
  Executive Vice President, Finance and
Administration and Treasurer    
 
 
 
   
 
        SELLER     TECHTEAM GLOBAL, INC.    
 
       
By:
  /s/ Margaret M. Loebl
 
   
Name:
  Margaret M. Loebl    
Title:
  Corporate Vice President, Chief Financial Officer & Treasurer    
 
        ESCROW AGENT     JPMORGAN CHASE BANK, NATIONAL ASSOCIATION    
 
       
By:
  /s/ Christopher N. Koenig    
 
 
 
   
Name:
  Christopher N. Koenig    
 
 
 
   
Title:
  Vice President    
 
 
 
   

13



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Certificate as to Authorized Signatures
The specimen signatures shown below are the specimen signatures of the persons
who have been designated as authorized representatives of Buyer who are
authorized to initiate and approve transactions of all types for the escrow
account or accounts established under the Escrow Agreement to which this
Exhibit A-1 is attached, on behalf of Buyer.

      Name / Title   Specimen Signature
 
   
John W. Prosser, Jr.
  /s/ John W. Prosser, Jr.
 
   
Name
  Signature
 
   
Executive Vice President, Finance and Administration and Treasurer
 
   
Title
   
 
   
Michael S. Udovic
  /s/ Michael S. Udovic
 
   
Name
  Signature
 
   
Vice President and Corporate Secretary
 
   
Title
   
 
   
 
   
Name
  Signature
 
   
 
Title
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Certificate as to Authorized Signatures
The specimen signatures shown below are the specimen signatures of the persons
who have been designated as authorized representatives of Seller who are
authorized to initiate and approve transactions of all types for the escrow
account or accounts established under the Escrow Agreement to which this
Exhibit A-2 is attached, on behalf of Seller.

      Name / Title   Specimen Signature
 
   
Margaret Mary Loebl
  /s/ Margaret Mary Loebl
 
   
Name
  Signature
 
   
Corporate Vice President, Chief Financial Officer & Treasurer
 
   
Title
   
 
   
Michael A. Sosin
  /s/ Michael A. Sosin
 
   
Name
  Signature
 
   
Corporate Vice President, General Counsel & Secretary
 
   
Title
   
 
   
Cynthia M. Del Papa
  /s/ Cynthia M. Del Papa
 
   
Name
  Signature
 
   
Assistant Treasurer
 
   
Title
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Telephone Number(s) and authorized signature(s) for
Person(s) Designated to give Funds Transfer Instructions
If from Buyer:

                  Name   Telephone Number   Signature
1.
  John W. Prosser, Jr.   (626) 578-6803   /s/ John W. Prosser, Jr.
 
           
2.
  Michael S. Udovic   (626) 578-3558   /s/ Michael S. Udovic
 
           
3.
           
 
           

If from Seller:

                  Name   Telephone Number   Signature
1.
  Margaret Mary Loebl   (248) 263-3697   /s/ Margaret Mary Loebl
 
           
2.
  Michael A. Sosin   (248) 263-3645   /s/ Michael A. Sosin
 
           
3.
  Cynthia M. Del Papa   (248) 263-5665   /s/ Cynthia M. Del Papa
 
           

Telephone Number(s) for Call-Backs and
Person(s) Designated to Confirm Funds Transfer Instructions
If from Buyer:

                  Name   Telephone Number  
1.
  John W. Prosser, Jr.   (626) 578-6803    
 
           
2.
  Michael S. Udovic   (626) 578-3558    
 
           
3.
           
 
           

 



--------------------------------------------------------------------------------



 



If from Seller:

              Name   Telephone Number
1.
  Margaret Mary Loebl   (248) 263-3697
2.
  Michael A. Sosin   (248) 263-3645
3.
  Cynthia M. Del Papa   (248) 263-5665

Line Sheet for Standing Settlement Instructions

     
[Beneficiary’s] Bank account information:
  Bank name:
 
  Bank Address:
 
  ABA number:
 
  Account name:
 
  Account number:

All funds transfer instructions must include the signature of the person(s)
authorizing said funds transfer.
[Seller or Buyer] agrees that repetitive or standing settlement instructions
will be effective as the funds transfer instructions of the stated beneficiary,
whether or not authorized, if such settlement instructions are verified pursuant
to the security procedure provided in the Agreement or such other security
procedure to which Escrow Agent and [Seller or Buyer] may agree.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
(J.P.MORGAN LOGO) [k49674k4967401.gif]
Schedule of Fees for Escrow Agent Services
Based upon our current understanding of your proposed transaction, our fee
proposal is as follows:

      Account Acceptance Fee   $1,500

Encompassing review, negotiation and execution of governing documentation,
opening of the account, and completion of all due diligence documentation.
Payable upon closing.

      Annual Administration Fee              $0

The Administration Fee covers our usual and customary ministerial duties,
including record keeping, distributions, document compliance and such other
duties and responsibilities expressly set forth in the governing documents for
each transaction. Payable upon closing and annually in advance thereafter,
without pro-ration for partial years.
Extraordinary Services and Out-of Pocket Expenses
Any additional services beyond our standard services as specified above, and all
reasonable out-of-pocket expenses including attorney’s or accountant’s fees and
expenses will be considered extraordinary services for which related costs,
transaction charges, and additional fees will be billed at the Bank’s then
standard rate. Disbursements, receipts, investments or tax reporting exceeding
25 items per year may be treated as extraordinary services thereby incurring
additional charges.
Disclosure & Assumptions

•   Please note that the fees quoted are based on a review of the transaction
documents provided and an internal due diligence review. JPMorgan reserves the
right to revise, modify, change and supplement the fees quoted herein if the
assumptions underlying the activity in the account, level of balances, market
volatility or conditions or other factors change from those used to set our
fees.   •   The escrow deposit shall be continuously invested in a JPMorgan
Chase Bank money market deposit account (“MMDA”) or a JPMorgan Chase Bank Cash
Compensation account. MMDA and Cash Compensation Accounts have rates of
compensation that may vary from time to time based upon market conditions. The
Annual Administration Fee would include a supplemental charge up to 25 basis
points on the escrow deposit amount if another investment option were to be
chosen.   •   The Parties acknowledge and agree that they are permitted by U.S.
law to make up to six (6) pre-authorized withdrawals or telephonic transfers
from an MMDA per calendar month or statement cycle or similar period. If the
MMDA can be accessed by checks, drafts, bills of exchange, notes and other
financial instruments (“Items”), then no more than three (3) of these six
(6) transfers may be made by an Item. The Escrow Agent is required by U.S. law
to reserve the right to require at least seven (7) days notice prior to a
withdrawal from a money market deposit account.   •   Payment of the invoice is
due upon receipt.

 



--------------------------------------------------------------------------------



 



Compliance
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account. We may ask for information that will enable us to meet the requirements
of the Act.

 